Case 1:20-cv-00175-JAW Document 1-6 Filed 05/15/20 Page 1 of 3                   PageID #: 116



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

JOSEPH A. DENBOW and SEAN R.
RAGSDALE, on their own and on behalf of a
class of similarly situated persons,
                                                Case No. ____________
                      Petitioners,
       v.
                                                Declaration of Marina Sideris, Esq.
RANDALL A. LIBERTY, Commissioner of
Maine Department of Corrections in his
official capacity, MAINE DEPARTMENT
OF CORRECTIONS,

                        Respondents


                       DECLARATION OF MARINA SIDERIS, ESQ.

I, Marina Sideris, Esq., am over the age of 18 and fully competent to make the following

declaration:

   1. I am an attorney residing in Camden, Maine. My bar number is 5301.

   2. I have a client who is incarcerated in the Maine State Prison, who is medically vulnerable

       to serious illness or death from COVID-19.

   3. On behalf of my client, I sent Commissioner Randall Liberty, Maine State Prison Warden

       Matthew Magnusson, and Director of Classification Benjamin Beal an application for

       medical furlough, pursuant to 34-A M.R.S.A. section 3035(2)(C), and a letter supporting

       the application for medical furlough and requesting disability accommodation on behalf

       of my client, to enable him to physically distance in the community until public health

       experts recommend physical distancing practices can be safely lifted. The application and

       letter are attached as Exhibit A.
Case 1:20-cv-00175-JAW Document 1-6 Filed 05/15/20 Page 2 of 3                    PageID #: 117



   4. Director Beal responded the next day, on April 30, 2020, denying the request. He stated,

      “[t]he department is not utilizing the medical furlough to release clients during the

      COVID19 pandemic. This medical furlough program is used by the department to

      transition clients into medical programs when current medical conditions are not able to

      be attained while they are incarcerated.” The remainder of Mr. Beal’s response is attached

      in an email chain of my communication with Director Beal, provided at Exhibit B.

   5. I replied, requesting additional information, appealing the denial of medical furlough, and

      reiterating the request to provide accommodation for my client’s disabilities that place

      him at higher risk of serious illness from COVID-19. The remainder of my reply is

      attached at Exhibit B.

   6. On May 4, 2020, Director Beal responded that “[c]urrently the Maine Department of

      Corrections is only utilizing the [Supervised Community Confinement Program] for

      transitioning clients to the community,” and stated that DOC would consider my email an

      appeal of the SCCP denial. The remainder of his response is attached at Exhibit B.

   7. In subsequent responses I clarified that our application was for medical furlough, not

      SCCP, and asked additional questions, including whether there is a separate process to

      request accommodation for my client’s disabilities, as copied in Exhibit B.

   8. In his final response, also provided at Exhibit B, Director Beal provided further

      explanation for denying any request for SCCP for my client, namely that my client does

      not meet the SCCP criterion of having served half of his sentence. Director Beal did not

      offer any additional process for seeking a disability accommodation. Nor did he offer any

      consideration of whether my client could be eligible for medical furlough, as opposed to

      SCCP.
Case 1:20-cv-00175-JAW Document 1-6 Filed 05/15/20 Page 3 of 3                       PageID #: 118



   9. I am concerned that my client, who is medically vulnerable to COVID-19 due to multiple

      risk factors, is at risk of serious illness or death in the Maine State Prison. In his current

      correctional environment, my client is unable to physically distance, necessary hygiene

      and sanitization practices are impossible, and he is exposed to dozens of prisoners and

      staff each day, as explained further in my initial letter to the department (Exhibit A).

   10. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

      and correct.




Dated: May 14, 2020                          /s/ Marina Sideris, Esq.
                                             Marina Sideris, Esq.
